DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Child et al. (US 2018/0361785 A1; hereinafter “Child”; previously cited) in view of Poertner et al. (US 2009/0058180 A1; hereinafter “Poertner”; previously cited) and Reuteler (US 2008/0265657 A1; previously cited).
	Regarding claims 1-3, 6-10 and 13-20, Child discloses a wheel 14, 16 for a bicycle 10, the wheel comprising: a central hub 50, 80 configured for rotational attachment to the bicycle; a plurality of spokes 74, 86 attached to the central hub and extending radially outward from the hub, the plurality of spokes consisting of a number of spokes (Fig. 1); and a rim 1170, 1370 for a bicycle wheel (Figs. 13 and 16-21), the rim being made of a carbon fiber composite material (paragraph [0052]) and comprising: a radially outer tire engaging portion formed of a first composite material (paragraph [0052]) and having a first tire retaining portion at 1104, 1304 and a second tire retaining portion at 1106, 1306 spaced apart from the first tire retaining portion; a first sidewall 1100, 1300, the first tire retaining portion extending from the first sidewall (Figs. 13 and 16-21); and a second sidewall 1102, 1302 spaced apart from the first sidewall, the second tire retaining portion extending from the second sidewall (Figs. 13 and 16-21), the first sidewall and the second sidewall extending radially inward of the radially outer tire engaging portion (Figs. 13 and 16-21),wherein the first tire retaining portion includes a first tire retaining section 1104, 1304, the first tire retaining section made of layers of carbon fiber composite material (paragraph [0052]) forming a straight first outer wall (unlabeled outboard wall of 1104, 1304) and a straight first tire retaining wall (unlabeled inboard wall of 1104, 1304) opposite the first outer wall, and wherein the first outer wall is spaced apart from the first tire retaining wall by a substance (air in the embodiments shown in Figs. 13, 20 and 21; foam in the embodiments shown in Figs. 16-19) having a lower density than the composite material (paragraphs [0046-0052]), wherein the second tire retaining portion includes a second tire retaining section 1106, 1306, the second tire retaining section made of layers of carbon composite material (paragraph [0052]) forming a second outer wall (unlabeled outboard wall of 1106, 1306) and a straight second tire retaining wall opposite (unlabeled inboard wall of 1106, 1306) and spaced apart from the second outer wall (Figs. 13 and 16-21), and wherein the second outer wall is spaced apart from the second tire retaining wall by the substance (air in the embodiments shown in Figs. 13, 20 and 21; foam in the embodiments shown in Figs. 16-19) having a lower density than the composite material (paragraphs [0046-0052]), wherein the radially outer tire engaging portion, the first sidewall, and the second sidewall are formed of a same composite material (carbon fiber composite material described in paragraph [0052]), wherein the substance having a lower density than the composite material is only air (Figs. 13, 20 and 21), and wherein the substance having a lower density than the composite material is a foam (Figs. 16-19).
	Although Child discloses its rim can be formed of 4-25 layers of a carbon fiber composite material (paragraph [0052]), Child fails to expressly disclose its first tire retaining section including a first set of layers of composite material forming the first outer wall and a second set of layers of composite material forming the first tire retaining wall opposite the first outer wall wherein the first set of layers and second set of layers are continuous layers from the first outer wall to the first tire retaining wall, and its second tire retaining section including a third set of layers of composite material forming the second outer wall and a fourth set of layers of composite material forming its second tire retaining wall opposite.
	Poertner, however, teaches a rim for a bicycle wheel in which its first tire retaining section includes a first set of layers (layers 256 and 258 in the embodiment of Fig. 3, two layers at 408 in the embodiment shown in Fig. 5) of composite material (paragraph [0029]) forming the first outer wall (Figs. 3-5) and a second set of layers (layers 256 and 258 in the embodiment of Fig. 3, two layers at 408 in the embodiment shown in Fig. 5) of composite material (paragraph [0029]) forming the first tire retaining wall opposite the first outer wall (Figs. 3-5) wherein the first set of layers and second set of layers are continuous layers from the first outer wall to the first tire retaining wall (Figs. 3-5), its second tire retaining section including a third set of layers (layers 256 and 258 in the embodiment of Fig. 3, two layers at 408 in the embodiment shown in Fig. 5) of composite material (paragraph [0029]) forming the second outer wall and a fourth set of layers of composite material forming its second tire retaining wall opposite (Figs. 3-5), and the layers of composite material being continuous from the first outer wall of the first tire retaining portion to the second outer wall of the second tire retaining portion, through the first tire retaining wall, the second retaining wall, and the radially outer tire engaging portion (Figs. 3-5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rim of Child by including the claimed set of continuous layers of composite material to form the outer walls and tire retaining walls, such as taught by Poertner, as a well-known rim configuration formed from layers of composite material that would provide predictable results for allowing the formation of the rim into a desired shape while providing a desired thickness and rigidity.
	Child further fails to disclose its radially outer tire engaging portion being a clincher tire engaging portion such that its rim is configured for retaining a clincher tire.
	Poertner, however, teaches the use of rims that can either be configured to retain a “sew-up” tire (rim 100 in Fig. 2) or have a radially outer clincher tire engaging portion at 330, 332 for retaining a clincher tire (rim 300 in Fig. 4).
	It would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to have modified the rim of Child by forming its radially outer tire engaging portion to be a clincher tire engaging portion such that its rim is configured for retaining a clincher tire, such as taught by Poertner, to provide predictable results for allowing the use of clincher tires and tubes which are easier to mount and fix a flat as compared to a “sew-up” tire.
	Child, as modified by Poertner, further fails to expressly disclose a support formed of a second material different than the first composite material, the support extending across an axial width of the rim.
	Reuteler, however teaches a rim for a bicycle wheel that includes a support 18 and/or 35 formed of a second material (paragraph [0089]) different than the first composite material, wherein the support extends across an axial width of the rim (Fig. 1) with the purpose of reinforcing and stabilizing the rim during use (paragraphs [0028], [0095] and [0098]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rim of Child, as modified by Poertner, by including a support extending across an axial width of the rim and formed of a second material different than the first composite material, such as taught by Reuteler, to reinforce and stabilize the rim during use.

	Regarding claims 4 and 11, Child fails to expressly disclose a rim that includes the claimed first hook/protrusion and second hook/protrusion.
	Poertner, however, teaches an embodiment of the rim in the form of a clincher type rim 300 in Fig. 4 wherein the first tire retaining portion further includes a first hook/protrusion at 330, the first hook/protrusion extending between the first outer wall and the first tire retaining wall (Fig. 4), and wherein the second tire retaining portion further includes a second hook/protrusion at 332, the second hook/protrusion extending between the second outer wall and the second tire retaining wall (Fig. 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rim of Child by including a first hook/protrusion and a second hook/protrusion, such as taught by Poertner, to better help retain a tire thereon during use of the wheel.

	Regarding claims 5 and 12, although Child discloses its tire retaining sections having a maximum width or wall thickness so as to provide an enlarged surface area for a tire to bear against upon impact with an object, and thus reduce the likelihood of a pinch flat event from occurring upon such an impact (note at least paragraph [0046]), Child fails to expressly disclose the first outer wall and the first tire retaining wall being separated by four to ten millimeters, and the second outer wall and the second tire retaining wall being separated by four to ten millimeters.  
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of routine optimization, to have modified the rim of Child so that the first outer wall and the first tire retaining wall are separated by four to ten millimeters, and the second outer wall and the second tire retaining wall are separated by four to ten millimeters to ensure that the respective tire retaining sections have an enlarged surface area for a tire to bear against upon impact with an object, and thus reduce the likelihood of a pinch flat event from occurring upon such an impact while also minimizing the total weight of the rim.



Response to Arguments
4.	Applicant’s arguments concerning amended independent claim 1, see the first paragraph on page 10 of Applicant’s response, filed 25 July 2022, with respect to the 35 USC 102 rejection to Reuteler have been fully considered and are persuasive.  The rejection of claims 1-4 and 6 under 35 USC 102 as being anticipated by Reuteler has been withdrawn. 
Applicant's arguments with respect to the 35 USC 103 rejection of claims 1-20 as being unpatentable over Child in view of Poertner and Reuteler have been fully considered but they are not persuasive.
In response to Applicant’s argument that Reuteler, Child and Poertner, taken together or separately, do not teach or disclose the limitations of independent claims 1, 9 and 16, the Examiner respectfully disagrees as noted above in section 3.  

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617